Citation Nr: 0315320	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  91-50 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical and thoracic spine.

2.  Entitlement to an increased evaluation for residuals of a 
post-operative right inguinal hernia, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) in part on appeal from May and June 1991 rating 
actions by the Regional Office (RO) located in Waco, Texas, 
which denied a compensable evaluation for a right inguinal 
hernia and service connection for arthritis of the cervical 
and thoracic spine, respectively.  

In July 1992, the Board remanded this case to the RO for 
further development.  In a rating decision of August 1994, 
the RO increased the evaluation for the veteran's right 
inguinal hernia to 10 percent disabling, effective in March 
1991.  In a decision of August 1995, the Board again remanded 
the issues for further development.  Thereafter, the RO 
continued to deny the veteran's claims.

In a March 1999 remand, the Board requested that a VA 
orthopedist review the claims folder and express opinions on 
certain questions as to the etiology of the veteran's 
arthritis.  The Board also requested that the VA physician 
who had conducted specified prior examinations of the 
veteran's right inguinal hernia review clinical records and 
answer questions as to the any nerve entrapment, or that a 
new VA examiner examine the veteran and answer the posed 
questions.  

A November 2002 rating decision granted service connection 
for entrapment of the femoral nerve, secondary to the 
service-connected right inguinal hernia, under the provisions 
of 38 C.F.R. § 3.310(a), with an evaluation of 10 percent, 
effective in October 1998.  The decision explained that 
surgery on the service-connected condition resulted in the 
formation of scar tissue, which in turn caused the veteran's 
pain.   As the veteran did not appeal the 10 percent rating 
assigned for his entrapment of the femoral nerve, that matter 
is not in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (1997).  The issues identified on the cover page of this 
decision are now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's arthritis of the cervical and thoracic spine began 
many years after service and the preponderance of the 
competent evidence is against a causal link between the 
arthritis and any incident of active duty, to include head or 
neck injuries.

3.  The competent medical evidence indicates that the 
veteran's service-connected post-operative inguinal hernia is 
not recurrent, symptomatic, or productive of any functional 
impairment; the most recent examination failed to show a 
current hernia.


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the cervical and 
thoracic spine is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2002).

2.  The schedular criteria for an evaluation in excess of 10 
percent for post-operative right inguinal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.10, 4.114, Diagnostic Code 7338 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 1991 rating decision, June 1991 rating 
decision, June 1991 statement of the case (SOC), December 
1991 supplemental statement of the case (SSOC), February 1993 
SSOC, October 1993 rating decision, August 1994 rating 
decision, October 1994 rating decision, November 2002 SSOC, 
April 2003 SSOC, and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  They also set forth the laws and 
regulations pertaining to the merits of the veteran's claims.  
In a July 2002 letter, the RO informed the veteran of the 
types of evidence that would establish entitlement to the 
benefits sought, and that VA would assist the veteran in 
obtaining government or private medical or employment 
records, provided that the veteran sufficiently identified 
the records sought and submitted releases as necessary.  The 
November 2002 SSOC set forth the regulations implementing the 
VCAA.  Thus, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter in July 2002 and asked him to identify all 
medical providers who treated him for the pertinent 
disabilities.  In correspondence dated in August 2002 and 
April 2003, the veteran stated that he had no additional 
evidence to submit.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether arthritis of the cervical 
and thoracic spine began during or is causally linked to 
service, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d) 
(West Supp. 2001)); 66 Fed. Reg. at 45,626-45,627, 45,631 
(codified as amended at 38 C.F.R. § 3.159(c)(4)).

In the present case, the RO has been afforded multiple VA 
examinations throughout the appeal period in order to 
determine the etiology of his cervical and thoracic spine 
arthritis and the nature and severity of his post-operative 
right inguinal hernia.  Reports of these examinations are 
discussed fully below.  As a result, the medical evidence is 
sufficient for the Board to decide the claim.  Id. 

The Board is also satisfied as to compliance with its 
instructions from the prior remands.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Factual Background 

The veteran has made various contentions during two RO 
hearings and in various pieces of correspondence.  The Board 
will address his contentions together for the sake of 
clarity.  The veteran maintains, in substance, that he now 
has arthritis of the cervical and thoracic spine due to a 
1953 in-service head injury, or as a result of an in-service 
chest injury he incurred while performing martial arts.  In 
the regard, the Board observes that the veteran is currently 
service-connected for chronic costochondritis of the right 
chest.  The veteran also contends that the current evaluation 
for his post-operative right inguinal hernia does not 
adequately reflect the severity of that disability.  He 
contends that the hernia results in pain on a daily basis.

The veteran service medical records indicate that the veteran 
fell and struck his head in early 1953.  He was hospitalized 
for right inguinal herniorrhaphy in January and February 
1954.  

Turning to post-service medical records, the initial 
diagnosis of degenerative changes in the dorsal spine was 
upon X-ray in September 1969, more than 15 years after 
service.  Degenerative changes of the cervical spine were 
initially reported in April 1991.

Private and VA records show complaints and treatment for the 
claimed disabilities throughout the appeal period.  An April 
1991 private examination by M.P., M.D., resulted in a 
diagnosis of post traumatic chronic right costochondritis 
with associated post traumatic chronic cervical and low 
thoracic spondylogenic pain syndrome.  In December 1993, 
cervical stenosis with radiculopathy was reported by a VA 
physician.  In January 1994, Dr. P. diagnosed post traumatic 
right costochondritis with related thoracic (anular tear) 
discogenic pain syndrome and chronic pain syndrome.  In a 
January 1994 statement, W.C.A., M.D., noted a history of 
herniorrhaphy with subsequent pain in the area of the 
surgical scar.  He found no evidence of recurrence of the 
inguinal hernia, but there was evidence of possible nerve 
entrapment.  The veteran complained of significant pain.  
(Service connection and a 10 percent rating are currently in 
effect for entrapment of the femoral nerve.)  

Upon VA examination in March 1994, degenerative arthritis of 
the cervical and thoracic spine was diagnosed.  Another VA 
examination in March 1994, conducted for complaints of 
narcolepsy and epilepsy, resulted in a diagnosis of seizure 
disorder of undetermined etiology.  The examiner added that 
in his medical opinion, the degenerative arthritis involving 
the cervical spine and the thoracic spine was "secondary to 
the patient's military service."  The examiner did not 
explain the opinion, or indicate that the veteran's claims 
file and medical records had been reviewed.  Also during a 
March 1994 VA examination, the veteran continued to complain 
of pain in the right inguinal area with right testicular 
pain.  

In a January 1995 statement, Dr. P. stated that the veteran 
provided his service medical history, including an April 1953 
injury of the head and neck, during an examination that 
month.  The report sets forth findings of current physical 
examination.  The diagnosis was chronic post-traumatic 
cervical (anular tear) discogenic pain syndrome with severe 
degenerative joint disease; and chronic cervical spine pain 
syndrome.  The examiner stated that there was a reasonable 
medical probability that the April 1953 alleged injury was 
the cause of the veteran's degenerative joint condition of 
the cervical spine, in lieu of any other history of traumatic 
injuries to the spine.

The report of a November 1995 VA examination provides that 
the veteran complained of daily pain in the right groin area, 
radiating down the medial aspect of the right thigh with no 
abdominal discomfort since the 1953 herniorrhaphy.  Physical 
examination indicated that right inguinal hernia was not 
found at present.  The diagnosis was status post right 
inguinal herniorrhaphy(1953); recurrent right inguinal 
hernia, not found at present; possible irritation with 
entrapment involving the right iliofemoral nerve.  The 
examiner set forth the medical opinion that the irritation 
with entrapment of the right iliofemoral nerve was probably 
the residual of the right inguinal herniorrhaphy performed in 
1953, possible secondary to scar tissue.  The veteran did not 
have a recurrent right inguinal hernia at that time.

The report of a December 1995 VA spine examination indicates 
that the examiner reviewed the veteran's claims folder and 
active medical file and discussed the veteran's history with 
him, including in-service injuries to the neck and head 
sustained in a fall, and an in-service chest injury incurred 
during martial arts.  The examiner stated that he could find 
nothing in the record to substantiate any connection between 
the cervical and thoracic arthritis that now manifests with 
any episodes while the veteran was on active duty.  The 
examiner stated being honestly unable to relate it to any in-
service head injury or contusion of the chest wall.  

The report of a March 1998 VA orthopedic examination provides 
that the veteran's VA medical records were reviewed.  The 
examiner sets forth the veteran's medical history, as based 
on the veteran's own recounting.  The report sets forth the 
results of current physical examination.  The diagnosis was 
spondylosis deformans involving the cervical spine, 
associated with degenerative disc disease at C3-7; and 
spondylosis deformans involving the thoracic spine.  The 
examiner again recounted the veteran's own history (thoracic 
pain beginning in 1953, with no history of trauma; cervical 
pain beginning in 1954, with no history of trauma) and 
provided the medical opinion that the spondylosis deformans 
of the cervical spine and thoracic spine began prior to 1969, 
and that the degenerative disk disease of the cervical spine 
began prior to 1969.  

The report of a March 1998 VA examination provides that the 
veteran's VA medical records were reviewed, but his clams 
file was not available.  The veteran complained of current 
pain in the right inguinal area on a daily basis, that 
increased when lifting objects weighing 10 - 30 pounds.  
Physical examination demonstrated that there was no recurrent 
inguinal hernia, although the area was painful and tender to 
palpation.  The surgical scar was well healed, non-tender and 
without keloid formation.  The pertinent diagnosis was status 
post right inguinal herniorrhaphy with irritation and 
entrapment of the right iliofemoral nerve.  

The report of an April 1999 VA examination provides that the 
veteran's claims file and El Paso VAHCC medical records were 
reviewed.  The veteran submitted copies of private medical 
records and sworn statements from military associates of the 
veteran.  The examiner set forth detailed results of physical 
examination and x-rays.  The final pertinent diagnosis was 
degenerative disc disease, cervical spine, manifested by neck 
pain radiating into the interscapular area, limitation of 
neck motion and characteristic radiographic changes; and 
idiopathic skeletal hyperostosis, thoracic spine, manifested 
by characteristic radiographic changes.  

The examiner also addressed specific questions set forth by 
remand.  The examiner stated that there was no evidence for 
the onset of any form of arthritis prior to 1969.  The 
voluminous medical records contained no indication of any 
complaints of joint, neck or spine pain prior to April 1991.  
Further, there was no radiological evidence that the veteran 
had ever injured his spine.  Repeated imaging studies, 
including CT scans and MRIs, showed only degenerative disc 
disease and the associated arthritic changes that occur when 
bony elements are no longer protected by the shock absorbing 
function of the normal intervertebral discs.  There was no 
evidence that the veteran sustained any injury to his 
cervical or thoracic spine when he struck his head in 1953.  
Finally, the examiner stated that it was highly unlikely that 
the degenerative arthritis in the veteran's cervical and 
thoracic spinal segments was etiologically related to an 
injury to the right chest which the veteran was reported to 
have sustained in service.  The radiographic changes were 
very typical of degenerative disease and did not have the 
characteristics of traumatic arthritic changes.  The examiner 
provided explanations for each of these opinions.  

The report of a June 1999 VA neurological examination 
provides that the veteran's claims file was reviewed.  The 
veteran complained of pain in the right groin area and said 
that it felt as though he still had a hernia where the 
original had been.  He did not have any chronic numbness 
around the original hernia scar and did not have any chronic 
numbness around the scar or complaints of chronic redness or 
warmth.  Results of physical examination were provided.  The 
diagnosis was obturator syndrome/obturator nerve irritation 
on the right; status post right inguinal herniorrhaphy.  The 
examiner commented that the veteran reported pain as if he 
were having a hernia and could have had a hernia initially in 
the obdurator canal, though such records were not available 
for review.  He described pain that was consistent with 
obdurator syndrome, which was involvement of the obturator 
nerve.  It was possible that he might continue to have a 
hernia in the obturator canal and should have an evaluation 
by a general surgeon for that.  

VA treatment records dated in 2001 demonstrate that the 
veteran continued to complained of inguinal pain.

The report of a September 2002 VA examination provides that 
the veteran continued to report increasing pain down the 
inner side and anterior surface of the right thigh that he 
related to his inguinal hernia repair.  On physical 
examination, the veteran had a well-healed right inguinal 
hernia scar that was nontender and not infected.  The veteran 
had definite tenderness above the right testicle, over the 
pubic bone.  He had some tenderness in the right testicle, 
but not as great.  He had no tenderness in the epididymal 
area but had deep pain where the vas deferens was followed to 
the pubic bone area.  There was also decreased sensitivity 
over the mons pubis and down the right thigh.  The final 
diagnosis was status post right inguinal hernia repair with 
complete healing of the hernia and no recurrence; and chronic 
pain secondary to entrapment of the anterior curual nerve or 
femoral nerve.  The examiner stated that it was as likely as 
not that there was some irritation of the femoral nerve 
associated with the formation of the scar tissue as a result 
of the original surgery.  The examiner stated that this was 
the source of the continuing pain experienced by the veteran.  

Legal Analysis 

Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to the general rules of service connection cited 
above, the Board notes that service connection for arthritis 
may be presumed if it became manifest to a degree of 10 
percent disabling within one year after the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for arthritis of the 
cervical and thoracic spine.  The service medical records 
show no cervical or thoracic spine injury or disorder, to 
include arthritis, and there is no post-service medical 
evidence of any such disability until many years after 
service.  The thrust of the veteran's service connection 
claim is that his arthritis of the cervical and thoracic 
spine is causally linked to injuries sustained while on 
active duty.  There are several competent opinions of record 
that address the contended nexus.

The Board observes at the outset that the weight it places on 
a medical professional's opinion depends on factors such as 
the reasoning employed by the medical professional and 
whether or not, and the extent to which, he or she reviewed 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The evidence supporting the veteran's claim, specifically the 
March 1994 VA examination report, the January 1995 statement 
from Dr. P., and the March 1998 VA opinion, are entitled to 
some probative weight as they are offered by physicians.  
Nevertheless, for various reasons, the probative value of 
these opinions is limited.  The March 1994 opinions lacks any 
explanation or rationale.  In addition, it is apparently 
based on the veteran's own history of in-service injuries.  
Similarly, the January 1995 opinion is based on the veteran's 
own history of in-service trauma and post-service medical 
history, and the March 1998 VA opinion is also based on the 
history of in-service injuries provided by the veteran 
decades after service.  Thus the opinions are weakened by an 
absence of a review of all of the relevant evidence in the 
claims file, to include the service medical records, 
particularly because of the number of years that elapsed 
between service and the time the history was provided.    See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993); Elkins v. 
Brown, 5 Vet. App. 474 (1993).  

By contrast, the Board observes that the December 1995 and 
April 1999 VA opinions against the veteran's claim are 
entitled to greater probative weight.  They are based on 
reviews of the veteran's claims file, including the service 
medical records, as well as the post-service medical records.  
The examiner who set forth the April 1999 opinion had the 
benefit of reviewing the evidence that supported the 
veteran's claim.  This examiner also set forth full 
explanations for the opinions.  

The Board also notes that the veteran's service medical 
records are negative for an injury of the cervical or 
thoracic spine.  Indeed, as noted above, the most probative 
evidence of record indicates that the veteran's arthritis was 
not manifest prior to 1969.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim. See generally Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The residuals of right inguinal hernia repair are rated under 
diseases of the digestive system, specifically, Diagnostic 
Code 7338 of VA's Schedule for Rating disabilities.  See 38 
C.F.R. § 4.114.  By regulatory amendment effective July 2, 
2001, changes were made to the schedular criteria for 
evaluating diseases of the digestive system.  Where the law 
or regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In 
deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).

In the veteran's case, neither version is more advantageous 
to the veteran in that the criteria for evaluating inguinal 
hernia are identical in both the old and revised versions.  
See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2000 & 2001).  
Hence, there is no due process bar for the Board to proceed 
with the appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under Diagnostic Code 7338, a 10 percent rating is warranted 
for a recurrent postoperative inguinal hernia that is readily 
reducible and well supported by a truss or belt. A 30 percent 
rating is warranted for a small recurrent postoperative, or 
unoperated irremediable, inguinal hernia, which is not well 
supported by a truss or is not readily reducible. A 60 
percent rating is appropriate for a large postoperative 
recurrent inguinal hernia that is considered inoperable and 
which is not well supported under ordinary conditions and 
which is not readily reducible. See 38 C.F.R. § 4.114.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for an 
inguinal hernia.  The medical evidence of record does not 
show that the veteran has  had a recurrence of the right 
inguinal hernia in recent years.  There is no objective or 
competent evidence of functional impairment and the post-
operative scar is apparently asymptomatic.  It was 
specifically reported following the most recent VA 
examination in September 2002 that there was complete healing 
of the postoperative inguinal hernia with no recurrence.  The 
medical evidence indicates that the veteran's pain is the 
result of entrapment of the femoral nerve, which is service-
connected and rated separately at 10 percent.  

The competent medical evidence indicates that the veteran's 
service-connected post-operative inguinal hernia has 
completely healed; it is not symptomatic or productive of any 
functional impairment.  Since the preponderance of the 
evidence is also against the increased rating claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert, supra; Ortiz, supra.




ORDER

Service connection for arthritis of the cervical and thoracic 
spine is denied.

A rating in excess of 10 percent for residuals of a post-
operative right inguinal hernia is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

